Citation Nr: 1411297	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-31 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for patellofemoral pain syndrome due to arthrosis of the bilateral knees.

2. Entitlement to service connection for canal stenosis at L4-5 with associated degenerative disc disease.

3. Entitlement to service connection for left shoulder rotator cuff tear, status post surgical repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 19, 1971 to September 18, 1971 and from May 2003 to May 2004.  He had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Evidence of record suggests that the Veteran had an additional period of service from May 2005 to December 2009.  See VA Form 21-6789, dated September 11, 2010.  There are private and VA medical records associated with the claims folder dated during the time period in question.  A private treatment record dated in January 2006 notes that the Veteran was currently in the U.S. Army.  A private treatment record dated in June 2006 notes that he was a civilian personnel officer for the Connecticut National Guard.   On VA examination in November 2009, the Veteran stated that he would be retiring from the Army after 39 years on December 8, 2009, and that he had six years of active duty and the remainder in the Reserves.  On remand, efforts should be undertaken to verify this period of service and to ensure that the Veteran's complete service treatment and personnel records have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, RMC, and/or any other appropriate agency, to verify the specific dates of the Veteran's active duty, ACDUTRA, and/or INACDUTRA, to include for the period from May 2005 to December 2009. Also, request a copy of the Veteran's complete service personnel records and his complete service treatment records, to include all National Guard records, from all periods of service.

2.  Next, after conducting any additional development deemed necessary, review and re-adjudicate the claims on appeal.  If any claim remains denied or not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case (SSOC) and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).






